DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 30, 2020, is a continuation of an international PCT application, filed on April 29, 2019, and claims benefit to U.S. provisional applications, filed on November 16, 2018 and October 23, 2018.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Rong et al. (US 2016/0100370 A1) is considered as the closest prior art disclosure considered as relevant to the subject matter of the claimed invention, such as receiving, by a station, a first frame in a multi-Access point (multi-AP) communication, the first frame indicating a resource for the station to transmit a packet, a first target received power level at a first AP, a second target received power level at a second AP, and a first transmit power level of the first AP (Rong, Abstract, “A method of communicating in a wireless system includes receiving resource scheduling information indicating a location of a resource for transmitting a packet, an indication of a target power level, and an indication of a first bandwidth, receiving an indication of a first transmission power level, determining a second transmission power level in accordance with the target power level, and at least one of the first bandwidth and the first transmission power level, and transmitting the packet at the location of the resource with the second transmission power level.”) However, Rong et al. does not provide sufficient prior art disclosure for the claimed invention such as determining, by the 
Merlin et al. (US 2016/0119881 A1) is considered prior art disclosure considered as relevant to the subject matter of the claimed invention, such as receiving, by a station, a first frame in a multi-Access point (multi-AP) communication, the first frame indicating a resource for the station to transmit a packet, a first target received power level at a first AP, a second target received power level at a second AP, and a first transmit power level of the first AP (Merlin, paras. [0009], [0057], “In yet another aspect, the method may include using open loop power control to regulate the power of UL transmissions between the at least one station and the AP. Additional steps of the method may include determining a target received power for UL transmissions from the at least one station to the AP, and using the UL transmission power parameter to convey the target received power and an AP transmission power to the at least one station. The method may further include receiving the UL transmissions from the at least one station at the target received power. Additionally, the method may include receiving, via the UL transmission power parameter, a target received power and an AP transmission power, determining a downlink (DL) path loss based on the AP transmission power, ”) However, Merlin et al. does not provide sufficient prior art disclosure for the claimed invention such as determining, by the station, a second transmit power level of the station for transmission in 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, in order to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled as “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Zhou et al. (US 2012/0004007 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Zhou, Abstract, “A method for power control includes: if a downlink serving Access Point (AP) of a User Equipment (UE) is different from an uplink serving AP of the UE, sending, by a base station, downlink signaling to the UE so that the UE adjusts uplink transmitting power according to the downlink signaling. In addition, the present invention discloses an apparatus and a network device for power control.”)

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476